                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                             Case No. 17-20657 and 18-20269
                                             Hon. Matthew F. Leitman
v.

D1, TAVARAS WARREN,

     Defendant.
__________________________________________________________________/

      ORDER (1) DENYING DEFENDANT’S MOTION TO VACATE
     SENTENCE, (2) DENYING DEFENDANT’S REQUEST FOR THE
          APPOINTMENT OF COUNSEL, AND (3) DENYING
         DEFENDANT A CERTIFICATE OF APPEALABILITY

      On March 27, 2019, Defendant Tavaras Warren appeared before the Court

and entered guilty pleas in two separate criminal cases. In case number 17-cr-20657,

Warren pleaded guilty to committing a Hobbs Act Robbery in violation of 18 U.S.C.

§ 1951 and to discharging a firearm during and in relation to a crime of violence in

violation of 18 U.S.C. § 924(c). (See Plea Agreement, E.D. Mich. Case No. 17-cr-

20657, ECF No. 91.) The Hobbs Act Robbery was the crime of violence underlying

the Section 924(c) offense. (See id.) In case number 18-cr-20269, Warren pleaded




                                         1
guilty to possession of a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c). (See id.1)

      On June 27, 2019, the Court sentenced Warren in both cases. In case number

17-cr-20657, the Court sentenced Warren to 20 months in prison on the Hobbs Act

Robbery conviction and 120 months on the firearm discharge conviction, to be

served consecutively to the 20-month sentence for the robbery conviction. (See

Judgment, E.D. Mich. Case No. 17-cr-20657, ECF No. 98.) In case number 18-cr-

20269, the Court sentenced Warren to 60 months in prison, to be served

consecutively to the sentence imposed in Case Number 17-cr-20657. (See Judgment,

E.D. Mich. Case No. 18-cr-20269, ECF No. 25.) Warren did not file a direct appeal

of his convictions or sentences in either case.

      On December 17, 2019, Warren filed identical motions in both cases to vacate

his sentences under 28 U.S.C. § 2255. (See ECF No. 102 in E.D. Mich. Case No. 17-

cr-20657; ECF No. 32 in E.D. Mich. Case No. 18-cr-20269.) In their entirety, the

motions provide as follows:

             Would like to File Amendment 782 in light of my Hobbs
             Act conviction 18 U.S.C. 8 1951(a) Amendment 599
             Davis Vs. United States 2019 supreme court Ruling.
             United States V. Davis __ US __ 1395. Ct. 2319 204 L. Ed
             2d 757 (2019) Holding that 18 U.S.C. 8 924(c)(3)(B) is


1
  Warren entered into a single plea agreement that covered both cases. Thus, the
plea agreement covering case number 18-cr-20269 can be found on the docket for
case number 17-cr-20657.
                                          2
             unconstitutional – I would like for the court to Appoint a
             Lawyer if there are grounds for relief.

(E.D. Mich. Case No. 17-cr-20657, ECF No. 102, PageID.638; E.D. Mich. Case No.

18-cr-20269, ECF No. 32, PageID.147.)

      The Court reviewed the motions and could not clearly discern the basis of

Warren’s request for relief. Therefore, on January 16, 2020, the Court ordered

Warren to clarify his request for relief. The Court said:

             The Court needs more information from Warren in order
             to properly evaluate his motion. Specifically, the Court
             needs to understand the basis for Warren’s claims. Simply
             citing amendments to the Sentencing Guidelines, statutes,
             and case law is not enough. Warren must explain to the
             Court how these authorities entitle him to relief. The Court
             fully recognizes that Warren is not a lawyer, and the Court
             does not expect Warren to file a brief that a trained lawyer
             would file. However, the Court does expect Warren to
             provide at least some explanation as to how the cited
             authorities apply here. Accordingly, IT IS ORDERED that
             by not later than March 16, 2020, Warren shall file a
             supplement to his motion in which, to the best of his
             ability, he shall explain how he is entitled to relief under
             each of the Guidelines amendments, statutes, and cases
             that he cites. Once the Court has a better understanding of
             Warren’s position, the Court will determine whether to
             appoint counsel for Warren or whether to proceed directly
             to decide the motion.

(E.D. Mich. Case No. 17-cr-20657, ECF No. 106, PageID.645; E.D. Mich. Case No.

18-cr-20269, ECF No. 36, PageID.154.)

      Warren thereafter filed three submissions in case number 17-cr-20657 and

two submissions in case number 18-cr-20269 in response to the Court’s order. (See
                                          3
E.D. Mich. Case No. 17-cr-20657 ECF Nos. 107, 108, and 109; E.D. Mich. Case

No. 18-cr-20269, ECF Nos. 37 and 38.) In Warren’s submissions, he clarified that

he is attacking his Section 924(c) conviction in case number 17-cr-20657. (See id.)

Warren argues that in light of the United States Supreme Court’s decision in United

States v. Davis, __ U.S. __, 139 S.Ct. 2319 (2019), his Hobbs Act Robbery

conviction does not qualify as a crime of violence that may support his Section

924(c) conviction for discharging a firearm during and in relation to a crime of

violence.2 As described below, Warren’s argument is foreclosed by binding Sixth

Circuit precedent that was not disturbed by the Supreme Court’s ruling in Davis.

      At the time of Warren’s conviction, Section 924(c) defined a “crime of

violence” in two ways:

            For purposes of this subsection the term “crime of
            violence” means an offense that is a felony and—

            (A) has as an element the use, attempted use, or threatened
                use of physical force against the person or property of
                another, or

            (B) that by its nature, involves a substantial risk that
                physical force against the person or property of
                another may be used in the course of committing the
                offense.


2
  None of the Warren’s submissions following the Court’s clarification order refer
to the Sentencing Guidelines Amendments that he identified in his original motion.
The Court thus deems his arguments based upon those Amendments to be
abandoned. But the Court did nonetheless briefly review the Amendments, and the
Court’s short review revealed no basis to afford Warren relief.
                                        4
18 U.S.C. § 924(c)(3)(A) & (B). The first definition is known and the “elements

clause” while the second definition is known as the “residual clause.” See United

States v. Richardson, 948 F.3d 733, 741-43 (6th Cir. 2020).

      In Davis, the Supreme Court held that the “residual clause” was void for

vagueness, but the Supreme Court left “intact” the “elements clause.” Id. at 741

(describing holding in Davis). Thus, even after Davis, an offense qualifies as a

“crime of violence” for purposes of Section 924(c) if it satisfies the “elements

clause.” See id. And the Sixth Circuit has squarely held that the crime of Hobbs Act

Robbery satisfies the “elements clause.” See United States v. Gooch, 850 F.3d 285,

292 (6th Cir. 2017). That holding survived Davis because Davis concerned only the

“residual clause.” See Richardson, 948 F.3d at 741 (confirming that Gooch remains

viable after Davis).

      Since Warren’s Hobbs Act Robbery conviction satisfies the “elements

clause,” it remains a “crime of violence” even after Davis, and Warren is not entitled

to relief based upon Davis. Accordingly, Warren’s motion for relief from his

sentence is DENIED.

      In addition, the Court DECLINES Warren’s request for the appointment of

counsel. He is clearly not entitled to relief on the basis that he has raised in his

motion. Thus, the appointment of counsel would be futile.




                                          5
      Warren may not appeal the Court’s decision unless the Court issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22. A

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That

standard is met when “reasonable jurists could debate whether ... the petition should

have been resolved in a different manner.” Welch v. United States, 136 S. Ct. 1257,

1263 (2016) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here,

reasonable jurists would not debate the Court’s conclusion that a Hobbs Act Robbery

is a “crime of violence” and that Warren is therefore not entitled to the relief he

seeks. Thus, the Court DENIES Warren a certificate of appealability.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: March 4, 2020                   UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 4, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         6
